Case 2:18-cr-20323-SFC-APP ECF No. 407 filed 10/26/20                  PageID.3631      Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

        Plaintiff,

 v.                                           Criminal Case No. 18-20323

 Dushonn Shephard,                            Sean F. Cox
                                              United States District Court Judge
       Defendant.
 _______________________/

                           OPINION & ORDER
        DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        In this criminal action, Defendant Dushonn Shephard (“Defendant”) was convicted of

 Conspiracy to Possess with Intent to Distribute and to Distribute Controlled Substances and was

 sentenced to 56 months’ imprisonment. Defendant has not yet reported to begin serving that

 sentence. The matter is before the Court on Defendant’s Motion for Compassionate Release

 under 18 U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel

 coronavirus pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve

 his entire sentence at home because he is concerned that he could contract the virus, and that he

 may be vulnerable to severe illness if he were to contract it because of his medical conditions.

 The Court concludes that a hearing is not warranted and orders that the motion will be decided

 based upon the briefs. As explained below, the Court shall DENY the motion because: 1)

 Defendant poses a danger to the community and thus his release would not be consistent with

 applicable policy statements issued by the Sentencing Commission; and 2) because the 18 U.S.C.

 § 3553(a) sentencing factors do not favor his release.
Case 2:18-cr-20323-SFC-APP ECF No. 407 filed 10/26/20                 PageID.3632       Page 2 of 5




                                         BACKGROUND

        In this criminal case, Defendant pleaded guilty to Conspiracy to Possess with Intent to

 Distribute and to Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841 and 846.

 This Court imposed a below-guidelines sentence of 56 months’ imprisonment on October 18,

 2019. (ECF No. 304).

        After Defendant was ordered to report to begin serving his sentence, Defendant filed

 several motions asking the Court to extend his report date so that he could obtain treatment for

 Crohn’s disease. Defendant also sought to extend his report date due to concerns about the

 ongoing novel coronavirus pandemic (“COVID-19”).

        To date, Defendant has not reported to begin serving his sentence. He is currently

 scheduled to do so on November 16, 2020. (ECF No. 400).

        In addition to having his report date extended, Defendant also filed a Motion for

 Compassionate Release on September 8, 2020. (ECF No. 393). Defendant’s counsel states that

 Defendant exhausted his administrative remedies by making requests for compassionate release

 to the Warden of FCI Milan and the Bureau of Prisons. He states that more than 30 days have

 elapsed without a response.

        Defendant is a 50 year-old African-American man. Defendant has Chohn’s disease. He

 has had several surgeries in connection with the disease and takes several medications.

 Defendant contends that his necessary medications have a known side effect of weakening the

 immune system. Defendant contends that he is often sick and requires medical attention.

 Defendant claims to have spinal damage which requires physical therapy. Defendant asks the

 Court to grant his motion and order that he serves his sentence in home confinement.


                                                 2
Case 2:18-cr-20323-SFC-APP ECF No. 407 filed 10/26/20                 PageID.3633       Page 3 of 5




        The Government opposes the motion, noting that Defendant has not yet begun serving his

 sentence. The Government contends that Defendant has not offered any legal authority to show

 that a person who has not yet begun serving his or her sentence is eligible for compassionate

 release under the statute. It also contends that the motion should be denied in any event, due to

 dangerousness and because a § 3553 analysis shows that relief is not appropriate in this case.

                                            ANALYSIS

        Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

 §3582(c)(1)(A) and asks this Court to allow him to serve his entire sentence in home

 confinement.

        Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

 determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

 making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

 3553(a) and decide if a sentence reduction would be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

 “applicable policy statement” with which the Court must comply when considering Defendant’s

 request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

 defendant must “not [be] a danger to the safety of any other person or to the community” under

 18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

 Defendant,” “Family Circumstances,” and “Other Reasons.”

        In sum, a defendant seeking compassionate release must present extraordinary and


                                                 3
Case 2:18-cr-20323-SFC-APP ECF No. 407 filed 10/26/20                  PageID.3634      Page 4 of 5




 compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

 be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

 § 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

 Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

 (E.D. Mich. May 15, 2020).

        Here, the Government does not appear to dispute that Defendant may be in a group at a

 higher risk of severe illness from COVID-19.

        But the Government persuasively argues that Defendant is ineligible for compassionate

 release because he is a danger to the community. Section 1B1.13(2) permits release only if a

 “defendant is not a danger to the safety of any other person or to the community, as provided in

 18 U.S.C. § 3142(g).” The record does not support such a finding in this case, where Defendant

 was attempting to broker a deal of a significant quantity of fentanyl, an extremely dangerous

 drug. Defendant also has a prior criminal history prior to that offense.

        The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

 the offense, promoting respect for the law, and providing just punishment also weigh against

 Defendant’s request for compassionate release. Defendant’s criminal conduct in this case was

 serious and allowing Defendant to be released before serving a single day of his below-

 guidelines sentence would not promote respect for the law or proper deterrence, provide just

 punishment, and avoid unwanted sentencing disparities. This Court concludes that Defendant is

 not an appropriate candidate for the extraordinary remedy of compassionate release.

                                   CONCLUSION & ORDER

        For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for


                                                  4
Case 2:18-cr-20323-SFC-APP ECF No. 407 filed 10/26/20      PageID.3635   Page 5 of 5




 Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                    s/Sean F. Cox
                                    Sean F. Cox
                                    United States District Judge

 Dated: October 26, 2020




                                       5
